DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-13, 15-17, 19, 20, 22-23 in the reply filed on 12/09/2020 is acknowledged.
Claims 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2020.
Claim Interpretation

    PNG
    media_image1.png
    635
    867
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- 13, 15-17, 18-20, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, and its dependent claims are unclear of “for each turn” in the phrase “wherein  at least one mixing device of the plurality of mixing devices is provided for each turn of the  helical blade of the screw.  “ . It is noted that the claim language does not define a “turn” as an arc measurement turn for each 90, 180, 360 or 720 degree arc.  Since a helical blade is a continuously turning blade about a central axis, three is only one continuous turn of the screw helix and accordingly it is unclear what is meant by “each turn”.
	Claim 5 is unclear by the usage of a dash “-“ at the end of the sentence before the period. This makes it unclear if the end of the sentence is missing an additional word or element in the wording: “drum-.”
Claim Rejections - 35 USC § 102





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 15-17 and 23 is/are rejected under 35 U.S.C. 102 ( a) (1) as being anticipated by DIDION (US 7204633).
The DIDION reference teaches:
	Regarding at least claim 1, DIDION shows a rotating drum apparatus for the mixing and processing of materials, the rotating drum apparatus comprising:
	 a rotating drum (drum body 12, 16) arranged with  a length of the drum and  an axis of rotation of the drum extending  horizontally; 
	an inlet (opening 26) at a first point on the drum for receiving materials prior to mixing and/or processing; 

    PNG
    media_image2.png
    557
    718
    media_image2.png
    Greyscale

	a screw (28, 32, 57) within the drum for mixing the materials  while conveying the materials lengthwise along the drum, wherein the screw includes a helical blade (helical internal vane 28, 32, 57) extending along the length of the drum with an outer edge of the helical blade being fixed to  an inner surface (30, 34) of the drum such that  the materials can be conveyed and mixed in separated volumes between each turn of the helical blade of the screw; 

    PNG
    media_image3.png
    320
    419
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    815
    972
    media_image4.png
    Greyscale

	an outlet (56a, 56b, 56c) at a second point along the drum for discharge of the materials after mixing and/or processing of the materials; and 
plurality of mixing devices (40/38)  for promoting mixing of the  materials in each of the separated volumes of  the materials as the materials are  conveyed along the screw, 
	wherein the plurality of mixing devices (40/38/36) are spaced apart along the helical blade of the screw, and 

	wherein  at least one mixing device of the plurality of mixing devices is provided for each turn of the  helical blade of the screw.  (note, absent any numerical arc definition, the placement of each “mixing device” 36, 38/40 is considered being at each “turn”)

Regarding claim 3/1, note multiple mixing devices (36, 36, 36 or 38, 38 see markup fig1) for each turn of the helical blade of the screw.  

    PNG
    media_image5.png
    586
    381
    media_image5.png
    Greyscale


Regarding claim 4/1, note plurality of mixing devices comprises mixing vanes (36,38/40) spaced apart along the screw (32, see markup fig 1) with multiple vanes for each turn of the helical blade of the screw, the mixing vanes being arranged to promote mixing of the materials in the rotating drum.  

Regarding claim 5/4  note there is at least one of the following choice of features (a) or (b: 
	(a} the mixing vanes comprise an element mounted to the helical blade of the screw with a ramp surface (compare angle of 38 to 40) having a greater angle of attack than a surface of the helical blade of the screw,  
	(note the comparison of  “than a surface of the helical blade of the screw”, is vague and broad to interpretation of the vector arms making up of the measured angle since an angle of attack is not clearly and particularly defined in the claim)
	or (b) the mixing vanes are mounted at an outer part of the surface of the helical blade of the screw  adjacent to the inner surface of the drum and extend from the inner  surface of the drum along the surface of the helical blade of the screw toward the axis of rotation of the drum (note: “an outer part of the surface of the helical blade)- .  

    PNG
    media_image6.png
    506
    467
    media_image6.png
    Greyscale


Regarding claim 15/1, note that DIDION shows choice (i)  of the following features (i) 
	(i) the separated volumes formed between adjacent turns of the helical blade of the screw  are open to a hole at a center of the drum.

Regarding claims 16/1, note that wherein the drum and/or the helical blade of the screw are provided with outlet features (at least 56C or 56B or 56A)  during the final turn (final turn is open to interpretation) of the helical blade of the screw  in order to provide a more even flow rate from the outlet of the drum, wherein the outlet features include holes in the wall of the drum and/or holes in the surface of the helical blade of the screw  during the final turn of the helical blade of the screw.  

Regarding claim 17/16, note that wherein holes are provided with openings (thus thereby it is called “holes” in the drum which are span and are positioned) through the final turn of the helical blade of the screw in order to provide for fluid communication between  
	(i) a separated volume formed between the final and the penultimate turns of the helical blade of the screw and  
	(ii) an outlet end of the rotating drum.  

Regarding claim 23/1, the mere provision of the apparatus of claim 1 fully structurally satisfies the ability to perform as the recited processing “plant” of claim 23.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 13, 19-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over .
The DIDION reference discloses all of the recited subject matter as discussed above, including a showing of mixing vanes having physical height relative to the helical blade of the screw, and the helical blade screw angled at a pitch angle along the shaft axis, and further showing of a drum being provided with a physical length between an inlet and an outlet, and a showing of physical holes which physical has a total opening area to allow the mixed material to flow there across.
However regarding differences of claim 6/4 whereby DIDION is silent as to the height of the mixing vanes is at least 20% of  a height of the helical blade of the screw, such a difference is a change of size. Absent any criticality and unexpected result, the DIDION reference has already shown a relative geometry of a vane height that is a portion of the helical blade height. It would have been an obvious matter of design choice to change the vane height to at least 20 percent so that a more effective mixing and transfer movement of material is caused to be urged by the vane surface in coordination with the helical blade, since such a modification would have involved a mere change in the size of a component. (i.e. vane height).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
However regarding differences of claim 13/1 whereby DIDION is silent as to  the helical blade of the screw  has a change in pitch (i.e. different) between the inlet and the outlet.  It is known in the auger screw blade mixing are that blade pitch geometry would correlate to the rate of axial material transport and a circumferential mixing effect that applied to the mixing transport of the material as the material flows downstream along the helical blade.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify and change the blade pitch to cause a more desirable axial transfer or circumferential mixing caused by the blade pitch, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. helical blade with a pitch to cause mixing and transfer of materials along the helix), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
However regarding differences of claims 19/16 and 20/16 whereby DIDION is silent as to the total area of the holes being sufficient to allow for material to flow out whereby at least one of the following choice of size of hole dimension features (a) to (c):  (a) a total area of the holes beneath the expected level of  materials in the drum is in the range of 40-200 cm  (b) a total area of all of the holes is 180-850 cm2 with the holes spaced about a circumference of the final turn of the helical blade of the screw; or (c) the holes are of adjustable size.  It would have been an obvious matter of design choice to change the total hole area size so that material may be easily moved out of the end out the device, since such a modification would have involved a mere change in the size of a component. (i.e. hole area size is larger and sufficient to allow outlet flow of material out of the hole openings).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

However regarding differences of claim 22/1 whereby DIDION is silent as to comprising at least one of the following features (a) or (b): (a) a diameter of the drum is at least 2 m, or (b) the length of the drum between the inlet and the outlet is at least 3 m or more.  It would have been an obvious matter of design choice to change the length or the diameter of the drum so that a more effective dwell time for mixing is provided by (i.e. drum length) causing the material to move across an advantageously chosen drum length for sufficient mixing across the inlet to outlet of the device or change the diameter to provide sufficient volume to hold the mixed material amount inside the drum, since such a modification would have involved a mere change in the size of a component (i.e. drum length or drum volume diameter).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Allowable Subject Matter
Claims 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774